Citation Nr: 1633405	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and/or depression.

3.  Entitlement to service connection for tinnitus, to include as secondary to head trauma and residuals thereof.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2014.  A transcript of that hearing is of record.  

An October 2014 Board decision denied entitlement to service connection for an acquired psychiatric disorder, and remanded the other matters on appeal.  The Veteran appealed the portion of the October 2014 Board decision denying service connection for an acquired psychiatric disorder to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a memorandum decision vacating and remanding the portion of the October 2014 Board decision that denied service connection for an acquired psychiatric disorder.

As noted in the October 2014 Board decision, an October 2003 rating decision denied service connection for PTSD, and was not appealed.  However, any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 U.S.C.A. § 3.156(c)(1).  An award made based all or in part on these records  is effective on the later of the date entitlement arose or the date VA received the previously-denied claim, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  In this case, additional relevant service treatment records and service personnel records that are relevant to the Veteran's report of a tank accident as a PTSD stressor were received subsequent to the October 2003 rating decision.  Therefore, the psychiatric claim currently before the Board is the one initiated by a June 2002 application for compensation benefits, and there is no need to reopen the claim.  

The issues of entitlement to service connection for a back disability and residuals of a head trauma are no longer before the Board because an April 2015 rating decision granted entitlement to service connection for thoracic lumbosacral somatic dysfunction, and a September 2015 rating decision granted service connection for residuals of head trauma to include total paralysis, amnesia, and headaches.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2016 memorandum decision found that the August 2014 hearing did not comport with the requirements of Bryant v. v. Shinseki, 23 Vet. App. 488, 498-99 (2010) because the Veteran was not adequately informed that he did not have a current psychiatric diagnosis.  Upon remand, determine whether the Veteran would like to participate in a new hearing.  Schedule a new hearing if the Veteran indicates that he would like to participate.

The Veteran's VA treatment records reflect a January 2016 note stating that he has been diagnosed with mixed anxiety and depressive disorder, and a note from later that month indicating the Veteran has been diagnosed with depressive disorder and PTSD.  A January 2016 statement from the Veteran also asserts that the Veteran has a PTSD diagnosis from the VA Medical Center in St. Cloud.  Upon remand, a new VA examination should be scheduled to provide an etiological opinion as to the Veteran's diagnosed psychiatric disorders.

An April 2015 VA examination did not provide a positive etiological opinion.  The examiner noted that because the accident the Veteran experienced in service involved getting thrown around inside the tank with loss of consciousness, the Veteran most likely suffered a traumatic whiplash injury to his total spine with ongoing problems throughout the years.  However, the examiner concluded that because the Veteran's military records only documented  back pain, with no report of any neck pain, and there was a lack of documentation of neck problems within the first ten years after military service, the examiner could not determine if the neck condition is related to the tank accident in military service without resorting to mere speculation.  This opinion inaccurately recounts the facts.  A  June 1999 service treatment record (STR) noted the Veteran's complaint of low back pain radiating from hip to neck.  Additionally, a February 2003 private treatment record indicated a diagnosis of cervicalgia.  Therefore, the April 2015 VA examination report is based upon an inaccurate factual premise, meaning that it is of limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  Upon remand, a supplemental opinion should be obtained that considers these relevant treatment records.  

An April 2015 VA examination as to tinnitus provided a negative etiological opinion.  The examiner said that the Veteran first noticed his tinnitus five to ten years after service, and that current science indicates that as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  The examiner also noted that symptoms of mild TBI or concussion frequently include tinnitus, which can occur not only as a direct consequence of the injury causing TBI but also as a side effect of medications commonly used to treat cognitive, emotional and pain problems associated with TBI.  However, the Veteran's STRs did not contain any report of tinnitus being associated with the Veteran's tank accident, so the examiner concluded that it is less likely than not that the Veteran's reported tinnitus is delayed in onset, or etiologically related to head trauma in service, or a result of military noise exposure or military related hearing loss.  The Board finds that a conclusion that the Veteran's tinnitus is not related to in-service TBI because the STRs do not report tinnitus associated with the tank accident is not adequate.  Additionally, as the examiner asserted that tinnitus may be a side effect of medications commonly used to treat problems associated with TBI, and the Veteran has been service-connected for residuals of head trauma, it is reasonable to consider whether the Veteran's tinnitus is secondary to the residuals of head trauma or medications used to treat that head trauma.  Upon remand, a supplemental opinion should be obtained that considers this possibility.  

The claims folder should also be updated to include VA treatment records compiled since March 10, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the St. Cloud VA Health Care System and all associated outpatient clinics dated from March 10, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  After performing any necessary tests, the examiner is provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder caused by or otherwise related to service, to include an in-service tank accident.  The examiner is advised that VA treatment records from January 2016 indicate diagnoses of mild anxiety disorder, depressive disorder, and PTSD.  

Any opinion offered must be supported by a complete and accurate rationale.

3.  After obtaining the updated treatment records, forward the claims file to the April 2015 cervical disability examiner, or another appropriate VA clinician.  The clinician is to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current cervical spine disability is caused by or otherwise related to service, to include an in-service tank accident.  

The clinician is specifically advised that a June 1999 note in the service treatment records (STRs) indicates back pain radiating from the hip into the neck, and that a February 2003 private treatment note diagnoses the Veteran with cervicalgia.  Any opinion offered must be supported by a complete rationale.

4.  After obtaining the updated treatment records, forward the claims file to the April 2015 tinnitus examiner, or another appropriate clinician.  The clinician is to provide the following supplemental opinions: 

i) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is caused by or otherwise related to service, to include acoustic trauma and/or an in-service tank accident with head trauma;

ii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is caused or aggravated by (permanently worsened beyond the natural progression) his service-connected residuals of head trauma, including any medication used to treat said residuals.

Any opinion offered must be supported by a complete rationale.  It is not appropriate to conclude that the Veteran's tinnitus is not caused by or related to the in-service tank accident simply because the Veteran's treatment records have not previously related the tinnitus to the tank accident.  

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case.  

6.  If the issue of entitlement to service connection for a psychiatric disability remains denied, contact the Veteran and ask whether he would like to have a new hearing before a Veterans Law Judge of the Board, in light of the finding by the Court that the Veteran had not been advised at his August 26, 2014 hearing that a psychiatric disability had not then been demonstrated of record, and that such had been a basis for the RO original denial of his claim for service connection for a psychiatric disability.  If he indicates that he would like a new hearing, and the type of hearing requested is a videoconference hearing or a Travel Board hearing, at the local RO, schedule such hearing before the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




